FINAL OFFICE ACTION
Acknowledgements

1.	This final Office Action addresses broadening reissue U.S. Application No. 16/716,787 (“instant application”).  Examiners find the actual filing date of the instant application is December 17, 2019. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a broadening reissue application of U.S. Patent No. 9,836,961, (“‘961 Patent”) issued December 5, 2017. The ‘961 Patent was filed on Jul. 28, 2015 as U.S. Application No. 14/811,156 (“156 Application”), titled “SYSTEM AND METHOD FOR CORRECTING POSITION INFORMATION OF SURROUNDING VEHICLE.”
3.	Examiners do not find any ongoing proceeding before the Office or current ongoing litigation involving the ‘961 Patent.
4.	Examiners do not find any previous reexaminations, supplemental examinations, or certificates of correction for the ‘961 Patent.
5.	Examiners find seven (7) additional continuation reissue applications all of which are reissue applications for the ‘961 Patent. These applications are:
(1)	U.S. App. No. 16/540,257 (“’257 Application”);
(2)	U.S. App. No. 16/716,840 (“’840 Application”);
(3)	U.S. App. No. 17/021,271 (“’271 Application”);
(4)	U.S. App. No. 17/021,405 (“’405 Application”);
(5)	U.S. App. No. 17/021,695 (“’695 Application”);
(6)	U.S. App. No. 17/021,867 (“’867 Application”);
(7)	U.S. App. No. 17/021,915 (“’915 Application”).
claims 1-17 (“Patented Claims”). In the amendment filed December 28, 2020 ("DECEMBER 28, 2020 CLAIM AMENDMENTS"), claims 1-17 are cancelled and claims 18-33 are added, which are grouped as follows:
Apparatus claims 18-27;
Method claims 28-33.
Priority Claims
7.	Examiners find the instant application is claiming foreign priority to KR 10-2014-0156134 filed Nov. 11, 2014. All certified copies of the priority document have been received in Application No. 14/811,156. 
8.	Because the instant application claims foreign priority and priority has been perfected, the presumed effective U.S. filing date of the instant application is Nov. 11, 2014.
Notice of Pre-AIA  or AIA  Status
9.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remarks filed December 28, 2020
--Provisional Double Patenting over U.S. App. No. 16/716,840--
11.	The terminal disclaimer filed December 28, 2020 over the terminal part of the statutory term of the ‘961 patent, which would extend beyond the expiration date of the full statutory term of the patent granted on pending reference Application Numbers: 16/716,840; 17/021,271; 17/021,405; 17/021,695; 17/021,867; 17/021,915 has been APPROVED. Thus, the provisional double patenting rejection over U.S. App. No. 16/716,840 is withdrawn.
--Provisional Double Patenting over U.S. App. No. 16/540,257--
12.	The ‘257 Application issued as RE48,288 on Oct. 27, 2020 an Applicant argues a terminal disclaimer has been filed to overcome the double-patenting rejections over the RE48,288 patent (see Remarks 18).
Examiners do not find a terminal disclaimer to overcome a double patenting rejection over RE48,288. However, the instant claims are not rejected under nonstatutory double patenting as being unpatentable over RE48,288 because of the DECEMBER 2020 CLAIM AMENDMENTS
--Claim Interpretation Under 35 U.S.C. §112(f)--
13.	As to the §112(f) presumption for the generic placeholder “a front vehicle location unit” and “position information correcting unit,” Applicant argues the addition of the phrase “comprising one or more processors configured to…” are structural modifiers that rebuts the presumption that the limitations pertaining to “a front vehicle location unit” and “a position information correcting unit” are interpreted under §112(f) (see Remarks, pgs. 14-15).
front vehicle location unit comprising one or more processors configured to” and “front vehicle location unit comprising one or more processors configured to” are terms of art preceded by modifying language that would be understood by one having skill in the art of communication systems to be elements of communication systems having sufficient structure to perform the claimed function such that they should be interpreted under §112-6th¶ (see Remarks 14-15).
Under MPEP §2181(I), the presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
	Under MPEP §2181(I), sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure.
The presumption that 35 U.S.C. 112(f) does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function.'" Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000); see also Personalized Media Communications, LLC v. International Trade Commission, 161 F. 3d 696, 704 (Fed. Cir. 1998). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 Instead of using "means" in such cases, a substitute term acts as a generic placeholder for the term "means" and would not be recognized by one of ordinary skill in the art as being sufficiently definite Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111; see also Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996).
--“front vehicle location unit comprising one or more processors configured to…”--
	Examiners find the addition of the limitation “one or more processors” to the claim term “front vehicle location unit” in base claim 18 is not ‘sufficient structure to perform the claimed function’ (i.e. “obtain…identifier information…and determine a position…”) because the claim language does not specify the exact structure that performs the function in question.
In other words, one of ordinary skill in the art would need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure to “obtain…identifier information…and…determine a position…” because the claimed “one or more processors,” without more, is insufficient to perform the claimed functions of ‘obtaining’ and ‘determining.’
Specifically, Examiners find one of ordinary skill in the art would need to resort to the portion of the ‘961 Patent specification for algorithms to execute the ‘obtaining’ and ‘determining’ functions because the claimed “one or more processors” are merely general purpose microprocessors and not special purpose computers to perform the claimed ‘obtaining’ and ‘determining’ functions (see MPEP §2181(II)(B)).
	Because the words of the claim itself do not specify sufficient structure for performing the functions of ‘obtaining’ and ‘determining,’ the §112(f) presumption for the front vehicle location unit comprising one or more processors configured to…” is maintained.
--“a surrounding vehicle information receiver configured to…”--
	The DECEMBER 2020 CLAIM AMENDMENTS amending the “surrounding vehicle information receiving unit” to “surrounding vehicle information receiver,” the §112(f) presumption is rebutted because one of ordinary skill in the art understands a “receiver” as sufficient structure to perform the function of “receiv[ing] identifier information and position information of one or more surrounding vehicles.” Thus, §112(f) does not apply to this claim limitation and it is given the broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
--“a position information correcting unit comprising one or more processors configured to…”--

Examiners find the addition of the limitation “one or more processors” to the claim term “position information correcting unit” in base claim 18 is not ‘sufficient structure to perform the claimed function’ (i.e. “compare the determined position…” and “correct the received position information….”) because the claim language does not specify the exact structure that performs the function in question.
In other words, one of ordinary skill in the art would need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure to “compare the determined position…” and “correct the received position information…” because the claimed “one or more processors,” without more, is insufficient to perform the claimed functions of ‘comparing’ and ‘correcting.’
one or more processors” are merely general purpose microprocessors and not special purpose computers to perform the claimed ‘comparing’ and ‘correcting’ functions (see MPEP §2181(II)(B)).
	Because the words of the claim itself does not specify sufficient structure for performing the functions of ‘comparing’ and ‘correcting,’ the §112(f) presumption for the “position information correcting unit comprising one or more processors configured to…” is maintained.
--Indication of Allowable Subject Matter--
14.	Because of the DECEMBER 2020 CLAIM AMENDMENTS, the indication of allowable subject matter is withdrawn.
Claim Interpretation
15.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“front vehicle location unit comprising one or more processors configured to…” in claims 18-27, which Examiners find is indefinite because the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (see §112(b) rejection below);
“position information unit comprising one or more processors configured to…” in claims 18-27, which corresponds to the structure of col.5:41-col.6:35.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reissue Declaration filed December 17, 2019
16.	The reissue oath/declaration filed with this application (“DECEMBER 2019 REISSUE DECLARATION”) is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
	MPEP §1414(II) states in pertinent part:
For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration. If the initial reissue oath/declaration "states at least one error" in the original patent, and, in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required.

In this case, the DECEMBER 2019 REISSUE DECLARATION does not identify the claim to be broadened and does not identify a single word, phrase, or expression the specification or original claim, and how it renders the original patent wholly or partly inoperative or invalid.
17.	Claims 18-33 are rejected as being based upon a defective reissue declaration filed May 3, 2019 under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175. The nature of the defect(s) in the DECEMBER 2019 REISSUE DECLARATION is set forth in the discussion above in this Office action. 

35 USC § 251-New Matter
18.	Claims 18-33 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows.
As to base claim 18, the new matter is “a front vehicle location unit comprising one or more processors configured to: obtain, through V2V communication, identifier information of a 2nd vehicle that is travelling in front of the 1st vehicle….”
Specifically, the ‘961 Patent discloses a “front vehicle location unit” obtaining identifier information of a 2nd vehicle that is travelling in front of a 1st vehicle through a camera, radar, or laser scanner (see col.4:43-53) but does not disclose a “front vehicle location unit” obtaining identifier information through V2V communication because the ‘961 Patent discloses the surrounding vehicle information receiver communicates via V2V. In other words, Examiners do not find support for a “front vehicle location unit” that obtains information via V2V communication and as such, it is new matter.
As to base claim 28, the new matter is “obtaining, through V2V communication, identifier information of a front travelling vehicle that is travelling in front of the 1st vehicle…” because the ‘961 Patent describes obtaining identifier information of a front travelling vehicle via camera, radar, or laser but does not disclose obtaining identifier information of a front travelling vehicle via V2V communication.
As to claims 19-27 and 29-33, these claims contain new matter because they depend upon base claims 18 and 28, respectively.

Claim Rejections - 35 USC § 112
19.	Claims 18-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In this case, Applicant has pointed to figures 1 and 2 and col.4:1 to col.6:35 to support the DECEMBER 2020 CLAIM AMENDMENTS (see support for claim changes pursuant to 37 CFR 1.173 in Remarks, pg. 9). However, the support for the limitation is not apparent in figures 1, 2, and col.4 to col.6:35 nor does there appear to be a written description of the following two base claim limitations in the application as filed:
“a front vehicle location unit comprising one or more processors configured to: obtain, through V2V communication, identifier information of a 2nd vehicle that is travelling in front of the 1st vehicle….” (claim 18); and 
“obtaining, through V2V communication, identifier information of a front travelling vehicle that is travelling in front of the 1st vehicle…” (claim 28)
20.	Claims 18-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 18 and its dependent claims 19-27, the claim limitation “position information correcting unit comprising one or more processors configured to compare the determined position of the 2nd vehicle with received position information of a matching surrounding vehicle among the received position information of the one or more surrounding vehicles, the matching surrounding vehicle comprising identifier information corresponding to the identifier information of the 2nd vehicle, and correct the received position information of the matching surrounding vehicle according to a result of the comparing” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Specifically, the ‘961 Patent discloses a “front vehicle location unit” obtaining identifier information of a 2nd vehicle that is travelling in front of a 1st vehicle through a camera, radar, or laser scanner (see col.4:43-53) but does not disclose a “front vehicle location unit” obtaining identifier information through V2V communication.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)      Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)      Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.	
Conclusion
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992